840 F.2d 18
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Dorris Truman WAHL, Plaintiff-Appellant,v.Carlton BUCHANAN, Defendant-Appellee.
No. 87-5941.
United States Court of Appeals, Sixth Circuit.
Feb. 19, 1988.

Before KEITH, BOYCE F. MARTIN, Jr., and RYAN, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


2
This pro se plaintiff appeals the district court's judgment sua sponte dismissing his 42 U.S.C. Sec. 1983 civil rights complaint as frivolous pursuant to 28 U.S.C. Sec. 1915(d).


3
Plaintiff sued defendant, his former court-appointed counsel, alleging he committed legal malpractice while representing him at his criminal trial.  Upon review, we conclude the district court properly dismissed the complaint.


4
Accordingly, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit, for the reasons set forth in the district court's opinion dated August 4, 1987.